DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JUAN GARCIA,
                                 Appellant,

                                     v.

                    JESSICA ADDAMS, and
        STEPHANIE M. SHOWE (Adoption Entity/Intervenor)
                          Appellees.

                               No. 4D21-1390

                           [February 24, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Brett M. Waronicki, Judge; L.T. Case No.
432021DR000009.

   Juan Antonio Garcia, Jensen Beach, pro se.

    Ellen Kaplan of The Law Offices of Ellen M. Kaplan, P.A., Coral Springs,
for appellee Jessica Addams.

   Robert L. Webster III, of Jeanne T. Tate, P.A., Tampa, for appellee
Stephanie M. Showe (Adoption Entity/Intervenor).

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER, and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.